Vol! of 1
                                                                                     lO*V */¥
COA #       10-13-00153-CR                              OFFENSE:       Theft


STYLE:      Donald Eugene Mims v. The State of Texas    COUNTY:        Brazos

                          85th District Court                                                 MOTION
TRIAL COURT:
                          10-03653-CRF-85                  FOR REHEARING IS:
TRIAL COURT #:
TRIAL COURT JUDGE:        Hon. J. P. Langley               DATE:
DISPOSITION:        Affirmed                               JUDGE:




DATE:         June 26, 2014

JUSTICE:      ChiefJustice Gray         PC
PUBLISH:                                DNP:


CLK RECORD:         May 21, 2013                       SUPP CLK RECORD:

RPT RECORD:         November 20, 2013                  SUPP RPT RECORD:

STATE BR:           May 15, 2014                       SUPP BR:

                    February 18, 2014                  CORRECTED BR:              March 4, 2014
APP BR:




                                IN THE COURT OF CRIMINAL APPEALS

                                                              CCA#



             AfPFLLMTS Petition                                    Disposition:

 FOR DISCRETIONARY REVIEW IN CCA IS:                              DATE:


            re.fl><eW                                             JUDGE:


 DATE:       A*. //? . -ZO/y          />"
                                                                  SIGNED:                          PC:

                                                                                                  DNP:
 JUDGE:         /°<C                                              PUBLISH:                               - —




                                                                   MOTION FOR      STAY OF MANDATE IS:
                     MOTION FOR REHEARING IN
                                                                                            ON
 CCA IS:.                      ON

 JUDGE:                                                           JUDGE:




                                        VoL I of 2